Citation Nr: 0326408	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to a head injury.

2.  Entitlement to a higher initial rating for a laceration 
scar of the scalp.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Based upon the information provided 
by the veteran in his April 2003 
correspondence with attachments, 
including various VA Forms 21- 4142 
(Authorization for the Release of 
Information), the RO should attempt to 
obtain any and all identified medical 
records from the Michigan Department of 
Corrections, as well as any private 
and/or VA medical records.  The RO 
should incorporate these records into 
the claims file.

If records cannot be obtained from 
Yakama Hospital, please contact the 
veteran and ask him to provide as much 
information as possible about the 
specific dates and places of treatment 
in service for a head injury, including 
the name of the military hospital or 
clinic, if known, and the location of 
the hospital or clinic. 
 
When the veteran responds, furnish this 
information to the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request all 
available clinical records concerning 
the period of in-patient care 
identified.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  When contacting NPRC, also request 
the veteran's service medical records 
for the period from May 1983 to 
December 1983.  If no service records 
can be found, or if they have been 
destroyed, ask for specific 
confirmation of that fact.  NPRC should 
also be asked to provide a complete 
copy of the veteran's service personnel 
file.  The desired records relate to 
active duty performed in the U.S. Army 
during the period from September 1979 
to November 1985.  If no such service 
personnel records can be found, or if 
they are now located elsewhere, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  Please note that the veteran is 
inmate number 213261 3A36 at the 
Pugsley Correctional Facility, 7401 
East Walton Road, Kingsley, Michigan 
49649.  After completion of the above 
actions, please have the nearest VA 
medical facility contact the prison 
administration to request permission 
for the veteran to attend a VA 
neurology examination to determine the 
etiology of the veteran's chronic 
headaches, and to inform the 
administration that the veteran will 
need transportation and escort to the 
examination.  If permission is not 
granted, have the VA medical facility 
make other arrangements as feasible.

The neurology examination is meant to 
determine the etiology of the veteran's 
chronic headaches.  All indicated tests 
and studies should be performed.  The 
examiner should obtain a detailed 
history from the veteran regarding the 
circumstances regarding his July 1981 
head injury, as well as the 
circumstances regarding any June 1983 
head injury.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed chronic headache disability 
originated in, or is otherwise 
traceable to, military service.  The 
examiner should specifically state 
whether the veteran's currently 
diagnosed chronic headache disability 
is related to his July 1981 in-service 
head injury, or any June 1983 in-
service head injury.  If it is 
determined that the veteran does not 
have a chronic headache disability due 
to military service, the examiner 
should expressly say so and provide 
detailed reasons for such an opinion.  
The rationale for all opinions should 
be explained in detail.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.

4.  Also, please inform the veteran 
that the Board intends to consider the 
following legal authority that was not 
considered by the agency of original 
jurisdiction:  Schedule for Rating 
Disabilities; the Skin, 67 Fed. Reg. 
49596-99 (July 31, 2002).  Please send 
a Rule of Practice 903(c) 60-day notice 
letter to the appellant and to his 
representative, enclosing a copy of 
these rating criteria.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





